                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


Serenity Medina,

                      Plaintiff,                           Case No. 2:18-cv-01683-JPS

       vs.

United Ground Express,

                      Defendant.


                                   JOINT RULE 26(f) REPORT


       The parties, Serenity Medina (“Plaintiff” or “Medina”) and Defendant United Ground

Express (the “Defendant”), submit this Joint Rule 26(f) report pursuant to Local Rule 16. Pursuant

to Rule 26(f), a joint meeting was held on November 21, 2018 and attended by Michael Lueder on

behalf of Plaintiff and Sean Scullen on behalf of Defendant.

A.     Brief Summary of Nature of Case; Preliminary Injunction

       Plaintiff’s complaint alleges race discrimination and retaliation in violation of Title VII of

the Civil Rights Act, 42 U.S.C. § 1981. Plaintiff was held to different standards than Caucasian

employees and was discharged when she allegedly violated those standards. Plaintiff was also

denied pay for all time worked in violation of the Fair Labor Standards Act and Wisconsin wage

law. Defendants denies these allegations.

B.     Rule 26 Information

       1.      Rule 16(b) Scheduling Conference. A Scheduling Conference is set for December

18, 2018, at 11:30.




         Case 2:18-cv-01683-WED Filed 12/11/18 Page 1 of 4 Document 12
       2.     Possibility of Settlement. During the Rule 26(f) Conference, counsel for the parties

discussed the potential for early settlement and are engaged in ongoing settlement

communications.

       3.     Rule 26(a)(1) Disclosures. The parties agreed to exchange their initial disclosures

on December 15, 2018.

       4.     Need for Protective Order. Defendant will likely produce information it views as

confidential and will seek a standard protective order regarding the production of confidential

documents. The parties expect to present a proposed order to the Court within the next six weeks.

       5.     Discovery Issues. The parties do not anticipate any discovery issues.

       6.     Case Schedule.

       The parties propose the following case schedule:

                  Event                                        Proposed Date
                  Deadline to serve Initial Disclosures        December 15, 2018
                  Deadlines to add additional parties and to   January 18, 2019
                  amend pleadings without leave of Court
                  Close of Fact Discovery                      May 31, 2019

                  Designation of Expert Witnesses and          June 14, 2019
                  Exchange of Initial Expert Reports for
                  which party bears burden
                  Designation of Rebuttal Experts and          July 1, 2019
                  exchange of Rebuttal Expert Reports

                  Close of Expert Discovery                    July 19, 2019


                  Deadline to file Dispositive Motions         July 31, 2019


                  Trial                                        TBD



C.     Modifications to Limitation on Discovery Imposed by the Federal Rules

       The parties propose no changes to the Federal Rules of Civil Procedure.

                                                  2

         Case 2:18-cv-01683-WED Filed 12/11/18 Page 2 of 4 Document 12
D.     Privilege Issues

       The parties wish the court to enter a Federal Rule of Evidence 502(d) order. If information

protected from disclosure by the attorney-client privilege or work product doctrine is disclosed

without intent to waive the privilege or protection, within fourteen (14) days after discovery of the

inadvertent production, the producing party may amend its discovery response and notify the other

party that such information was inadvertently produced and should have been withheld. Once the

producing party provides such notice, the recipient must promptly return the specified information

with any copies. The recipient cannot assert that the production waived the privilege protection,

however, the recipient does not waive the right to challenge the assertion of the privilege and seek

a court order denying such privilege.

           E. Electronic Service and Electronic Copies

       The parties consent to service by electronic means as set forth in Federal Rule of Civil

Procedure 5(b)(2)(E) and that such service shall be complete upon transmission, provided that the

sender does not receive any indication that such electronic transmission was unsuccessful. Service

on Plaintiff will be made to at least the following counsel:

       HANSEN REYNOLDS LLC
       Michael C. Lueder
       316 North Milwaukee Street
       Suite 200
       Milwaukee, Wisconsin 53202
       Email: mlueder@hansenreynolds.com


Service on Defendants will be made to at least the following counsel:

       QUARLES & BRADY LLC
       Sean M. Scullen
       411 E. Wisconsin Ave.
       Suite 2400
       Milwaukee, Wisconsin 53202-4426
       Email: sean.scullen@quarles.com

                                                 3

         Case 2:18-cv-01683-WED Filed 12/11/18 Page 3 of 4 Document 12
           F. Electronic Discovery

       The parties agree to discuss and seek agreement on protocols with respect to the

identification, review, and production of electronically stored information. Electronically stored

information shall be produced in an electronic format to be agreed upon by the parties and on a

rolling basis. Each party reserves the right to request any document in color or in native format as

needed and such request shall not be unreasonably denied.

        Date: December 11, 2018                      HANSEN REYNOLDS LLC

                                                     By: /s/ Michael C. Lueder
                                                          Michael C. Lueder, Esq.
                                                          State Bar No.: 1039954
                                                          mlueder@hansenreynolds.com
                                                          316 North Milwaukee Street
                                                          Suite 200
                                                          Milwaukee, Wisconsin 53202
                                                          Tel. 414-455-7676
                                                          Fax 414-273-8476

                                                     Attorneys for Plaintiff

                                                     By: /s/ Sean M. Scullen
                                                          Sean M. Scullen, Esq.
                                                          State Bar No.: 1034221
                                                          sean.scullen@quarles.com
                                                          411 E. Wisconsin Ave.
                                                          Suite 2400
                                                          Milwaukee, Wisconsin 53202-4426
                                                          Tel. 414-277-5421
                                                          Fax 414-978-8978

                                                     Attorneys for Defendant




                                                 4

         Case 2:18-cv-01683-WED Filed 12/11/18 Page 4 of 4 Document 12
